Exhibit SETTLEMENT AGREEMENT AND RELEASE This Settlement Agreement and Release (the "Agreement”) is between Location Based Technologies, Inc. (“LBAS”), on the one hand, and Jens Dalsgaard (“Dalsgaard”),Redwood Consultants, LLC (“Redwood”), Constellation Capital Management (“Constellation”), William Gilliam (“Gilliam”), the Gilliam Exempt Family Trust (“the Trust”), Angela Williams (“Williams”), Richard Pisano (“Pisano”), Amanda Schmieder (“Schmieder”), Giuliana Dalsgaard (“G. Dalsgaard”), Matthew Murawski (“Murawski”), and Arron Johnson (“Johnson”) (collectively, the “Redwood Parties”), on the other hand. The Scigliano Group LLC (“Scigliano”), a business consultant for LBAS, and TranShare Corporation (“TranShare”), the stock transfer agent for LBAS, are also parties to this Agreement, but solely for the purposes of paragraphs 6-8 and 10 (Scigliano) and 2 and 10 (TranShare), respectively, below. LBAS and the Redwood Parties shall collectively be referred to as “the Settling Parties.” TERMS AND CONDITIONS In consideration of the covenants, conditions and promises described in this Agreement, the Settling Parties, Scigliano and TranShare agree as follows: 1.Cancellation of the Warrant. The Redwood Parties represent and warrant that they never received the warrant for the purchase of 300,000 shares of LBAS common stock (the “Warrant”), which was granted on or about October 27, 2008 under the written agreement between LBAS and Redwood entitled Consulting Agreement entered into on or about October 26, 2008 (“Consulting Agreement”). After the Effective Date of this Agreement, LBAS is authorized under this Agreement to cancel the Warrant. 1 2.Return and Reissuance of Stock Certificates. a. Within seven business days of the Effective Date, the Redwood Parties shall each return, or cause to be returned, to TranShare for cancellation the share certificates for LBAS restricted stock (“the Restricted Shares”) as follows: Holder # of Shares Redwood Consultants LLC 325,000 Jens Dalsgaard 75,000 Giuliana Dalsgaard 75,000 Angela Williams 150,000 Constellation Capital Management 225,000 Constellation Capital Management 250,000 Gilliam Exempt Family Trust 127,500 Richard Pisano 127,500 Amanda Schmieder 63,750 Matthew Murawski 63,750 Arron Johnson 5,000 b. The returned certificates shall be properly endorsed in accordance with customary requirements of TranShare. c. Upon receipt of the Restricted Shares, TranShare shall cancel each of the certificates. d. When TranShare has received, in compliance with subparagraphs a and b, and cancelled, the Restricted Shares (for all 1,487,500 shares listed above), TranShare shall within five (5) business days reissue and deliver to the recipients listed below a total of 487,500 shares of LBAS common stock (“Reissued Shares”) in the aggregate amounts set forth in the following schedule: 2 Holder # of Shares Redwood Consultants LLC 10,000 Jens Dalsgaard 10,000 Giuliana Dalsgaard 10,000 Angela Williams 50,000 Constellation Capital Management 252,500 Gilliam Exempt Family Trust 50,000 Richard Pisano 50,000 Amanda Schmieder 25,000 Matthew Murawski 25,000 Arron Johnson 5,000 e. The issuance of the Reissued Shares pursuant to sub-paragraph 2(d) shall not be affected in any way whatsoever by the shares held by Kimchi Moyer Enterprises (2,500 shares), Sorena AB (2,500 shares), and/or Jonathan Groves (7,500 shares). f. TranShare agrees that, within 5 business days of a request from Kimchi Moyer Enterprises, Sorena AB, and/or Jonathan Groves, it will remove any and all restrictive legend(s) from the shares held by Kimchi Moyer Enterprises (2,500 shares), Sorena AB (2,500 shares), and Jonathan Groves (7,500 shares), respectively. g. After the execution of this Agreement by all Parties, Constellation shall open a brokerage account with Grant Bettengen, for the purpose of sales, liquidation and distribution of proceeds from the shares issued to it pursuant to subparagraph 2(c). Upon the opening of the brokerage account, Constellation shall cause Grant Bettengen to execute and deliver a letter to LBAS providing electronic access to the accounts for monitoring, acknowledging the selling limitations that are contained in Paragraph 3 below, applicable to such account and agreeing not to short or otherwise trade in the stock of LBAS through such shares on deposit in such account or in any other way seek to circumvent the provisions of Paragraph 3 of this Agreement. Upon the opening of such account, LBAS shall cause TranShare to transfer the applicable shares to the applicable account. Prior to any sales through the account, Constellation shall deliver a copy of this Agreement to Grant Bettengen. Any and all sales of the shares issued to Constellation pursuant to subparagraph 2(d) shall only be made in accordance with the Paragraph 3 of this Agreement. To the extent Grant Bettengen is unable or unwilling to perform the functions contemplated by this subparagraph, LBAS and the Redwood Parties shall in good faith agree upon an alternative broker to perform the functions of Grant Bettengen described in this subparagraph. 3 3.Limitations on Sale of the
